Citation Nr: 1009782	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for PTSD with an evaluation of 50 
percent effective November 24, 2003.  By rating decision 
dated in August 2004, the RO increased the evaluation for 
PTSD to 70 percent effective November 24, 2003.

This appeal was previously before the Board and the Board 
remanded the claim in October 2007 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

The Board notes that the RO issued a Statement of the Case in 
December 2009 pertaining to the issues of service connection 
for peripheral neuropathy of the upper and lower extremities 
as well as the claim for entitlement to a total disability 
rating based on individual unemployability.  The claims file 
before the Board does not include a substantive appeal with 
respect to those claims, and those issues have not been 
certified for Board review.  Thus, those issues will not be 
addressed in this decision.  


FINDING OF FACT

Total occupational and social impairment as a result of the 
Veteran's PTSD symptomatology has not been shown. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a January 2004 notice, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  In addition, a February 2008 letter 
advised the Veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  The February 2008 letter further advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  The case was last 
readjudicated in April 2009.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for PTSD.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, the reports of VA examinations, post 
service treatment reports, and written statements from the 
Veteran, members of his family, and his co-workers.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, responding to notices, and submitting evidence 
and argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 
4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job), while a GAF score 
of 31 to 40 indicates major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  See DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV); see also 
38 C.F.R. §§ 4.125, 4.126 (2009).  While the Rating Schedule 
does indicate that the rating agency must be familiar with 
the DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that his service-connected PTSD is more 
severe than the currently assigned 70 percent rating.  He 
contends that his symptoms have worsened and are severe in 
nature.  The Board has thoroughly reviewed all the evidence 
of record and after careful consideration, the Board finds 
that the Veteran's PTSD does not warrant an initial rating in 
excess of 70 percent.  

Turning to the evidence, VA treatment reports show that the 
Veteran underwent a psychiatric evaluation and PTSD screening 
in December 2003 at the Birmingham VA Medical Center.  The 
Veteran reported the onset of PTSD symptoms upon returning 
from Vietnam in 1967, however, the symptoms eventually 
receded and allowed him to function normally in his everyday 
life.  When the Veteran was diagnosed with diabetes mellitus 
in 2000, he was told that it could have been caused by 
exposure to Agent Orange, and he began experiencing moderate 
to severe symptoms of PTSD once again.    

The Veteran's current symptoms of PTSD included: 
reexperiencing symptoms (nightmares, intrusive memories, 
flashbacks, psychological distress at exposure to triggers, 
and physiologic reactivity on exposures to triggers); 
avoidant behaviors ("I don't watch the news because it 
really upsets me"); numbing; anhedonia; fatigue; restricted 
range of affect; sense of foreshortened future ("I only came 
back from Vietnam because of my wife and I wasn't planning to 
live this long"); self-isolation from others; irritability 
and occasional anger control problems; difficulty 
concentrating; and an exaggerated startle response (the 
Veteran reported that telephones ringing are enough to cause 
him to startle).  The examiner said that these symptoms are 
globally moderate to severe, and make it difficult for the 
Veteran to function in the following ways: socially, 
occupationally, interpersonally, and emotionally.  The 
Veteran denied any current suicidal ideation and said that he 
last experienced serious suicidal ideation 5 to 15 years ago, 
but has no history of suicide attempts.  He denied any 
current or past homicidal ideation.  The Veteran also denied 
any current or past psychiatric treatment.  

With regards to social history, the Veteran reported that he 
was married to his only wife of 36 years.  He has three grown 
children and reported having good relationships with them.  
The Veteran lives with his wife and said that she provided 
good social support, although she "puts up with me a lot."  
The Veteran said that he worked in maintenance at a steel 
file plant full-time.  He had worked there for 27 years.  He 
denied any current or past legal problems.  The Veteran also 
denied any current alcohol use, and reported that his last 
drink was 33 years ago.  He denied any current or past use of 
any illicit substances, and denied treatment for any 
addiction.  

Upon mental status examination, the examiner noted that the 
Veteran was causally dressed and well groomed.  His speech 
was normal in rate and rhythm, and was coherent except for 
times of distress during the interview, when the Veteran 
appeared to be trying to speak, but was too emotional to get 
the words out.  With regards to psychomotor, some slowing was 
noted and the Veteran's hands trembled when he became 
emotional.  The Veteran's mood was "nervous," but he denied 
having a depressed mood.  With regards to affect, the 
examiner noted that the Veteran's mood was congruent.  He was 
teary and anxious throughout the interview and seemed quite 
embarrassed by this.  His thought process was coherent and 
goal-directed.  There was no looseness of associations or 
flight of ideas.  There was also no current suicidal 
ideation, homicidal ideation, or psychotic symptoms.  
Judgment and insight were good, and the Veteran was oriented 
times 5, with a good fund of knowledge.  The impression was 
chronic, moderate to severe PTSD on Axis I and the Veteran 
was assigned a GAF score of 52.  

Mental health progress notes beginning in January 2004 from 
the Birmingham VA Medical Center indicate that the Veteran 
experiences PTSD symptoms of reexperiencing symptoms, 
avoidant behaviors, feeling detached or estranged from 
others, irritability, hypervigilance, exaggerated startle 
response, numbing, anhedonia, restricted range of affect, 
insomnia, and difficulty concentrating, and the Veteran was 
assigned GAF scores of 50 and 45 in January 2004.  Subsequent 
progress notes from the Birmingham VA Medical Center dated 
through November 2004 show symptoms that include daily 
intrusive and unwanted memories (with moderate distress), 
reported almost daily flashbacks with moderate dissociation, 
mild emotional arousal and distress at exposure to triggers, 
physical reactions when triggered (the Veteran gets tearful 
and anxious), avoidance of thoughts and feelings, avoidance 
of activities, loss of interest, feeling somewhat numb, 
moderately distant, and cut off from others, mild 
foreshortened future, difficulty concentrating, early, 
middle, and late insomnia, mild anger, feelings of guilt and 
remorse, and moderate to severe exaggerated hypervigilance 
and startle response.  The Veteran was also assigned GAF 
scores of 55 and 60 during such evaluations.    

The Veteran was afforded a VA examination for PTSD in 
February 2004, during which the claims file was available and 
reviewed.  The Veteran denied a significant legal history.  
He had been married for 36 years and has three adult 
children.  The Veteran denied having current social 
relationships, activities and leisure pursuits, or 
problematic substance abuse.  He also denied a history or 
assaultiveness and suicide attempts.  For the previous 27 
years he had been employed in the maintenance section of a 
steel mill on a full-time basis.  His psychosocial functional 
status was reported to be impaired.  

Upon mental status examination, current thought processes and 
thought content were within normal limits.  Delusions and 
hallucinations were not present at that time.  Eye contact 
was good and behavior was appropriate.  The Veteran denied 
any current suicidal or homicidal thought, ideation, plan, or 
intent.  He was able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented.  His long-term memory was intact, but short-term 
memory and concentration were impaired.  Judgment was intact, 
but speech was slow, mood was depressed, impulse was 
impaired, and sleep impairment is chronic in nature.  

With regards to PTSD symptomatology, the Veteran noted 
frequent intrusive thoughts and recollections about his 
combat experiences in Vietnam.  He reported having nightmares 
a couple times per week.  He noted flashbacks, and said that 
the sound of a gunshot or a helicopter will trigger 
flashbacks to Vietnam.  He noted a tendency to isolate 
himself from other and said that he avoids crowds because he 
gets very nervous.  He also avoids television shows and 
movies related to Vietnam.  With regards to fireworks, the 
Veteran said that if he is expecting to hear them, he can 
handle them, but if he hears them and he does not expect 
them, he "will start heading down to the ground real fast."  
He avoids conversations about Vietnam and notes feelings of 
alienation.  The Veteran related that it takes him a long 
time to trust people and he noted an inability to get 
emotionally close to others.  The Veteran also stated that he 
did not sleep well, maybe only getting about four hours.  He 
also reported hypervigilant behavior and said that he forgets 
many things at home and on the job.  He reported feelings of 
depression and a loss of interest in pleasurable activity, as 
well as feelings of rage.  He also reported having survivor 
guilt.  The examiner rendered an Axis I diagnosis of chronic 
and severe PTSD and on Axis IV indicated that the Veteran had 
no friends, social isolation, relationship difficulties due 
to PTSD symptomatology, and impaired impulse control.  The 
GAF score assigned was 50, for severe social and occupational 
impairment due to PTSD.      

The Veteran was evaluated at the VA Mental Health Clinic in 
Huntsville in July 2004.  During the mental status 
examination, his speech was regular in rate and had a normal 
tone.  He did not endorse auditory or visual hallucinations 
and no delusions were elicited during the examination.   
Thought processes were organized and goal directed.  The 
Veteran stated that he has had suicidal thoughts throughout 
the years with no intent to act on them, and no homicidal 
ideation was present.  His mood was indeterminate and affect 
was pleasant.  Insight and judgment were fair.  The Veteran 
was awake, alert, and oriented to person, place, and time.  
He had 3/3 registration with 3/3 on five minute recall.  The 
Axis I diagnostic impression was PTSD and the GAF score was 
55.  

The Veteran began participating in the Vietnam Support Group 
Mental Health Clinic in Huntsville in August 2004, and has 
regularly attended sessions since that time.  Group 
counseling notes reveal that the Veteran has been assigned 
GAF scores of 55 and 58 during such sessions.   Other recent 
VA psychiatric notes also reveal GAF scores of 55. 

The Veteran was provided with another VA PTSD examination in 
May 2008, during which the claims file was available and 
reviewed.  The examining psychologist noted that the Veteran 
is currently being treated with an anti-depressant, is 
attending group therapy, and sees a psychiatrist on a regular 
basis.  The Veteran reported having mild depression that 
comes and goes.  He reported he had been walking more since 
he retired.  He stated that he has suicidal thoughts that 
"come and go" but his wife is able to help him through 
those times, and he denied any plan or intent at that time.  
He said that he had been married for 40 years and described a 
good relationship with his wife.  He has three children and 
reported having good relationships with them.  He also had 
two grandchildren and was expecting another.  The Veteran 
said that he and his wife eat out or go to the movies with 
another couple and they have a good time together.  He enjoys 
woodworking and working with metal.  He has some farm animals 
and reported that he goes to church but sits in the back.  
The examiner stated that the Veteran is moderately impaired 
with regard to psychosocial functioning.  The Veteran denied 
the use of alcohol or other substances.  

Upon psychiatric examination, the Veteran was clean, neatly 
groomed, and appropriately and casually dressed.  His 
psychomotor activity was unremarkable and his speech was 
unremarkable, clear, and coherent.  His attitude toward the 
examiner was cooperative, friendly, and relaxed.  His affect 
was normal and mood was good.  His attention was intact and 
he was oriented to person, time, and place.  His thought 
process and content were unremarkable and there were no 
delusions.  The Veteran understood the outcome of behavior 
and has average intelligence.  The Veteran understood that he 
had a problem.  He endorsed sleep impairment, but denied 
significant disruption, stating that he has sleep 
difficulties one time per week.  There were no hallucinations 
and the Veteran did not have inappropriate behavior.  The 
Veteran also did not have obsessive or ritualistic behavior.  
He said that he did have panic attacks, reporting that with 
firecrackers and the sound of a gunshot, he "tenses up, gets 
real quiet."  He said that it takes several minutes to 
return to normal.  The examiner could not ascertain the 
frequency of such occurrences.  The Veteran denied homicidal 
thoughts, but suicidal thoughts were present with no intent 
or plan.  The extent of impulse control was good, and there 
were no episodes of violence.  The Veteran said that if he 
gets angry, he removes himself from the situation and spends 
time with his farm animals.  The Veteran had the ability to 
maintain minimum personal hygiene, and there was no problem 
with the activities of daily living.  With regards to memory, 
his remote memory was normal, his recent memory was mildly 
impaired, and his immediate memory was normal.  The Veteran 
recalled 3/3 words immediately after they were presented by 
the examiner and 2/3 after a five minute delay.  He could not 
recall the 3rd word with a cue.  

The Veteran's PTSD symptoms included recurrent and intrusive 
distressing recollections of the event, including images, 
thoughts, or perceptions.  There were recurring distressing 
dreams of the event, physiological reactivity on exposure to 
internal or external cues that symbolize or resemble an 
aspect of the traumatic event.  There were also efforts to 
avoid the thoughts, feelings, or conversations associated 
with the trauma, efforts to avoids activities, places, or 
people that arouse recollections of the trauma, and the 
feeling of detachment or estrangement from others.  The 
Veteran also had difficulty falling or staying asleep, 
irritability or outbursts of anger, hypervigilance, and 
exaggerated startle response.  The onset of symptoms was 
noted to be chronic.  With regards to the frequency, severity 
and duration of PTSD symptoms, the Veteran reported that he 
continues to be "jumpy" especially when he is trying to go 
to sleep and the phone rings.  He said that he avoids 
watching anything war-related on television.  He said that he 
will jump in his sleep and has 2-3 nightmares per month.  He 
also reported distressing recollections and stated that 
things on television trigger memories.  He said that faces of 
people he knew in combat come to mind.  He also stated that 
he does not like crowds and does not like people sitting 
behind him.  It was noted that the symptoms were moderate and 
have persisted over time.  

With regards to mental competency, the examiner said that the 
Veteran appears competent for VA purposes, but he indicated 
that his wife currently manages the finances.  With regards 
to employment history, the Veteran's usual occupation had 
been maintenance for 31 years.  He had retired in February 
2008.  He reported that he was having trouble with his back 
and legs and was having difficulty climbing stairs.  The Axis 
I diagnosis was moderate PTSD, and the Veteran was assigned a 
GAF score of 58.  The examiner noted that the Veteran has had 
no physical altercations on the job.  He stated that he 
worked with a partner and was generally able to get his work 
done.  He reported he received a reprimand for going to the 
doctor too much or not doing his work fast enough.  The 
examiner also mentioned that the Veteran had reported that 
his symptoms were exacerbated after his diabetes diagnosis.  
He continues to note mild depression, but indicated that he 
has a good support system.  He stated that he stopped working 
in 2008, largely due to physical difficulties on the job.  

With regards to the effects of PTSD on occupational and 
social functioning, the examiner concluded that there was not 
total occupational and social impairment due to PTSD signs 
and symptoms.  Additionally, the examiner opined that PTSD 
signs and symptoms do not result in deficiencies in the areas 
of judgment, thinking, family relations, work, mood or 
school.  The examiner also stated that there is not reduced 
reliability and productivity due to PTSD symptoms.  However, 
the examiner said that there was occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to PTSD signs and symptoms, but with 
generally satisfactory functioning (routine behavior, self-
care, and conversation normal).  The examiner said that 
examples and pertinent symptoms of such difficulties were 
prominent reexperiencing symptoms and depressed mood.    

The Veteran has submitted statements from his wife, his son, 
and co-workers in support of his claim.  These individuals 
explain the difficulties the Veteran has had over the years 
as a result of his PTSD symptoms.  They relate that he cannot 
watch certain television programs, and he avoids crowds, 
fireworks, and camping.  He also gets emotional about the 
subject of Vietnam, experiences flashbacks, has difficulty 
trusting others, and almost falls to the ground when he hears 
sudden or loud noises.  Additionally, the Veteran had 
received several written and verbal warning at work as a 
result of being absent too much for doctor's appointments.

The Board finds that the Veteran is not entitled to a 100 
percent schedular evaluation at any point during the course 
of the claim.  The Veteran's symptoms clearly do not meet or 
nearly approximate the level of occupational and social 
impairment associated with a total evaluation.  The Veteran 
has not exhibited any of the criteria associated with a total 
evaluation, such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The evidence shows that the Veteran's thought processes are 
coherent, organized, and goal directed.  His judgment and 
insight are good, he is able to maintain minimum personal 
hygiene, he is oriented to person, place and time, and recent 
memory is only mildly impaired and his remote and immediate 
memory are normal.  Although the Veteran has reported 
suicidal ideation, he has denied having suicidal intent or 
plan and the evidence does not reflect that he is in danger 
of hurting himself or others.  Although the February 2004 VA 
examiner said that the Veteran had no friends, social 
isolation, and relationship difficulties due to PTSD 
symptomatology, the Veteran has been married for at least 40 
years and reports having a good relationship with his wife, 
who he says provides social support.  He also has three 
children, with whom he reports having good relationships.  
Currently, he and his wife go out with another couple and 
they have a good time, and he attends church.  The Veteran 
was employed performing maintenance work for 31 years before 
retiring in February 2008. 

Additionally, based on a review of the Veteran's claims file 
and examination of the Veteran, the May 2008 VA examiner 
concluded that the Veteran's PTSD symptoms do not result in 
total occupational and social impairment.  Likewise, the 
February 2004 VA examiner said that the Veteran has severe, 
but not total, social and occupational impairment due to 
PTSD.  The May 2008 examiner also opined that PTSD signs and 
symptoms do not result in deficiencies in the areas of 
judgment, thinking, family relations, work, or mood.  The 
examiner also stated that there is not reduced reliability 
and productivity due to PTSD symptoms.  Therefore, the 
symptomatology described by the May 2008 VA examiner does not 
rise to the level of impairment generally associated with a 
70 percent rating.  However, the examiner said that there was 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
PTSD signs and symptoms, but with generally satisfactory 
functioning.  Thus, the May 2008 examiner endorsed the level 
of symptomatology that approximates a lower evaluation than 
has been applied to the Veteran.  Moreover, the examiner 
noted the Veteran retired as a result of physical 
disabilities.  As such, the 70 percent evaluation currently 
assigned adequately addresses the level of impairment 
resulting from his service-connected PTSD.  

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provides for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.  

As a final matter, the Board notes that the RO denied the 
Veteran's claim for TDIU in a December 2008 rating decision, 
which the Veteran appealed.  As noted in the Introduction, 
such matter has not been certified to the Board and remains 
within the jurisdiction of the RO until the appeal is closed 
or RO action is completed and the appeal is certified to the 
Board for appellate review.  


ORDER

An initial evaluation in excess of 70 percent for PTSD is 
denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


